

117 HR 2386 IH: Expanding the Maritime Environmental and Technical Assistance Program
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2386IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Carbajal (for himself and Mr. Gibbs) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize appropriations for the maritime environmental and technical assistance program, and for other purposes.1.Short titleThis Act may be cited as the Expanding the Maritime Environmental and Technical Assistance Program.2.Authorization of appropriations for the maritime environmental and technical assistance program(a)In general(1)Maritime environmental and technical assistance programThere are authorized to be appropriated to the Department of Transportation for fiscal year 2022, for expenses necessary to support the maritime environmental and technical assistance program under section 50307 of title 46, United States Code, $6,000,000, of which $3,000,000 shall be used for activities related to technologies that support port and vessel air emissions reductions and to support zero emissions technologies.(2)AvailabilityAmounts appropriated pursuant to paragraph (1) shall remain available until expended. (b)UsesSection 50307 of title 46, United States Code, is amended—(1)by redesignating subsection (e) as subsection (f); (2)by inserting after subsection (d) the following:(e)UsesThe results of activities conducted under subsection (b)(1) shall be used to inform the policy decisions of the United States related to domestic regulations and to the United States position on matters before the International Maritime Organization. ; and (3)by adding at the end the following: (g)Air emissions definedIn this section, the term air emissions means release into the air of—(1)air pollutants, as such term is defined in section 302 of the Clean Air Act (42 U.S.C. 7602); or(2)gases listed in section 731(2) of the Global Environmental Protection Assistance Act of 1989 (22 U.S.C. 7901(2)). .